Decree affirmed. With the assent of the heirs apparent and presumptive of Morgan Worthy, the respondent on October 2, 1962, was appointed his temporary conservator by the Probate Court pending the appointment of a permanent conservator or guardian. The present petition, filed September 30, 1963, is for the removal of the respondent as temporary conservator. The judge, after hearing, denied the petition “without prejudice to the bringing of a petition for conservator or guardianship, to be heard after notice.” The petitioner appealed. No error appears. The record, including the reported evidence, shows that sometime after the respondent’s appointment, the petitioner was committed in the District Court to the Taunton State Hospital where as a private patient he was confined under close supervision, and that he has been and will continue to be incapable of taking care of himself or his estate. These circumstances and other evidence do not require the removal of the respondent. They do, however, point to the necessity of appointing a permanent conservator or guardian, as the decree provides, and steps to accomplish that end should be taken forthwith.